 

Exhibit 10.2

 

EXECUTION COPY

 

TERRA INDUSTRIES INC.

 

REGISTRATION RIGHTS AGREEMENT

 

December 13, 2004

 

The Purchasers set out on Schedule 1 hereto

 

Ladies and Gentlemen:

 

Taurus Investments S.A., a corporation organized under the laws of the Grand
Duchy of Luxembourg (the “Seller”), proposes to sell to the purchasers listed on
Schedule 1 hereto (the “Purchasers”) up to an aggregate of 25,060,725 common
shares, without par value (the “Shares”), of Terra Industries Inc., a
corporation organized under the laws of Maryland (the “Company”), upon the terms
set forth in the Purchase Agreement among the Purchasers and the Seller dated
December 13, 2004 (the “Purchase Agreement”). For good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Company agrees for the benefit of the Purchasers and the benefit of the holders
(including the Purchasers) from time to time of the Shares (each a “Holder” and,
collectively, the “Holders”), as follows:

 

1. Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Closing Date” shall mean the date of the sale of the Shares under the Purchase
Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Lazard” shall have the meaning set forth in Section 3(a)(i) hereof.

 



--------------------------------------------------------------------------------

“Losses” shall have the meaning set forth in Section 5(d) hereof.

 

“Majority Holders” shall mean, on any date, Holders of a majority of the Shares
registered under the Shelf Registration Statement.

 

“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.

 

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Schedule 2 to this Agreement.

 

“Notice Holder” shall mean, on any date, any Purchaser who holds Registrable
Securities and any Holder of Registrable Securities that has delivered a Notice
and Questionnaire to the Company on or prior to such date.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Shares covered by the Shelf Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Purchasers” shall have the meaning set forth in the preamble hereto.

 

“Registrable Securities” shall mean Shares other than those that have been (i)
registered under the Shelf Registration Statement and disposed of in accordance
therewith or (ii) distributed to the public pursuant to Rule 144 under the Act
or any successor rule or regulation thereto that may be adopted by the
Commission.

 

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Shares on an appropriate form under Rule 415 under the Act, or any
similar rule that may be adopted by the Commission, amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Suspension Notice” shall have the meaning specified in Section 3(i)(i) hereof

 

-2-



--------------------------------------------------------------------------------

2. Shelf Registration. (a) The Company shall use its reasonable best efforts to
file with the Commission within 10 Business Days after the Closing Date, a Shelf
Registration Statement providing for the registration of, and the sale on a
continuous or delayed basis (and not on an underwritten basis) by the Holders
of, all of the Registrable Securities, from time to time in accordance with the
methods of distribution elected by such Holders, pursuant to Rule 415 under the
Act or any similar rule that may be adopted by the Commission.

 

(b) The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective under the Act no later than 90
days after the Closing Date.

 

(c) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
until the earlier of (i) the second anniversary of the Closing Date or (ii) the
date upon which there are no Registrable Securities outstanding. The Company
shall be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if it
voluntarily takes any action that would result in Holders of Registrable
Securities not being able to offer and sell such Shares at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law,
including the acquisition or divestiture of assets, or (y) permitted by Section
3(i) hereof.

 

(d) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

(e) Each Holder agrees to deliver a Notice and Questionnaire to the Company at
least three Business Days prior to any distribution by it of Registrable
Securities under the Shelf Registration Statement. From and after the date the
Shelf Registration Statement is declared effective, the Company shall, as
promptly as is practicable after the date a Notice and Questionnaire is
delivered, and in any event within five Business Days after such date, (i) if
required by applicable law, file with the Commission a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a amendment or supplement to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling Holder in the Shelf Registration Statement and the related Prospectus
and so that such Holder is permitted to deliver such Prospectus to purchasers of
the Registrable Securities in accordance with applicable law and, if the

 

-3-



--------------------------------------------------------------------------------

Company shall file a post-effective amendment to the Shelf Registration
Statement, use reasonable best efforts to cause such post-effective amendment to
be declared effective under the Act as promptly as is practicable, provided,
that the Company shall only be obligated to file a supplement or amendment to
the Shelf Registration Statement once per calendar quarter to name additional
Notice Holders as Selling Security Holders; (ii) provide such Holder with copies
of any documents filed pursuant to Section 2(e)(i) above; and (iii) notify such
Holder as promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed pursuant to Section 2(e)(i) above, provided, that
if such Notice and Questionnaire is delivered during a period when a Suspension
Notice is in effect, the Company shall so inform the Holder delivering such
Notice and Questionnaire and shall take the actions set forth in clauses (i),
(ii) and (iii) above upon expiration of such period in accordance with Section
3(i) hereof. Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling holder in the Shelf Registration Statement or related
Prospectus; provided, however, that any Holder that becomes a Notice Holder
pursuant to the provisions of this Section 2(e) (whether or not such Holder was
a Notice Holder at the time the Shelf Registration Statement was declared
effective) shall be named as a selling Holder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(e).

 

3. Registration Procedures. The following provisions shall apply in connection
with the Shelf Registration Statement.

 

(a) The Company shall:

 

(i) furnish to the Lazard Frères & Co. LLC (“Lazard”) and the Purchasers and to
counsel for the Notice Holders, not less than five Business Days prior to the
filing thereof with the Commission, a copy of the Shelf Registration Statement
and each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein (including all documents incorporated by reference
therein after the initial filing) and shall use its commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as the Majority Holders reasonably propose; and

 

(ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

 

(b) The Company shall ensure that:

 

(i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and

 

-4-



--------------------------------------------------------------------------------

(ii) the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(c) The Company shall advise Lazard and the Notice Holders and confirm such
advice by notice in writing (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Company shall have remedied the basis for such suspension):

 

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares included therein for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose; and

 

(v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

(d) The Company shall use its reasonable best efforts to prevent the issuance of
any order suspending the effectiveness of the Shelf Registration Statement or
the qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof.

 

(e) The Company shall furnish to each Notice Holder, without charge, at least
one copy of the Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if a
Notice Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).

 

(f) During the Shelf Registration Period, the Company shall promptly deliver to
each Purchaser, each Notice Holder, and any sales or placement agents acting on
their behalf, without charge, as many copies of the Prospectus (including the

 

-5-



--------------------------------------------------------------------------------

preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Shares.

 

(g) Prior to any offering of Shares pursuant to the Shelf Registration
Statement, the Company shall arrange for the qualification of the Shares for
sale under the laws of such jurisdictions as any Notice Holder shall reasonably
request and shall maintain such qualification in effect so long as required;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than suits
arising out of any offering pursuant to the Shelf Registration Statement in any
jurisdiction where it is not then so subject.

 

(h) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company shall promptly (or within the time period provided for by
Section 3(i) hereof, if applicable) prepare a post-effective amendment to the
Shelf Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document so that, as thereafter delivered
to Purchasers of the securities included therein, the Prospectus will not
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(i) (i) The Company may at any time furnish to the Notice Holders a certificate
signed by its chairman of the board, president, chief executive officer, chief
financial officer or general counsel (a “Suspension Notice”) stating that in his
or her good faith judgment following consultation with the Company’s outside
securities counsel, the filing of an amendment or supplement to the Shelf
Registration or a document incorporated by reference therein is necessary in
order to ensure that the Shelf Registration conforms in all material respects to
the requirements of the Act and does not contain an untrue statement or a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Except to the extent
required by law, each Notice Holder shall keep confidential and not disclose the
fact that it has received a Suspension Notice. The Company agrees that any such
Suspension Notice shall provide only that a suspension is in effect and shall
not include any material non-public information regarding the cause for the
issuance of such Suspension Notice. Upon receipt of a Suspension Notice, each
Notice Holder receiving such notice shall immediately cease selling Registrable
Securities pursuant to the Shelf Registration and shall discontinue use of any
prospectus contained in the Shelf Registration until such Notice Holder has
received written notice from the Company pursuant to Section 3(i)(iv) that the
Suspension Notice is no longer in effect.

 

(ii) If at any time prior to the initial filing of a Shelf Registration the
Company shall furnish a Suspension Notice to the Notice Holders pursuant to
Section 3(i)(i), the Company may postpone the filing (but not the preparation)
of the

 

-6-



--------------------------------------------------------------------------------

Shelf Registration for not more than 45 days upon prior notice of such
postponement to the Holders; provided, however, that the Company shall not be
permitted to postpone registration pursuant to this clause (i)(ii) more than
once.

 

(iii) Following the effectiveness of the Shelf Registration, the Company shall
be obligated to deliver to the Notice Holders a Suspension Notice immediately
upon discovery by the Company of any condition of the type specified in Section
3(i)(i). The Company shall use commercially reasonably efforts to supplement and
amend, if necessary, as promptly as practicable the Shelf Registration such that
the Shelf Registration, as amended or supplemented, conforms in all material
respects to the requirements of the Securities Act and does not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company shall not be obligated to supplement or
amend the Shelf Registration if the board of directors of the Company determines
in good faith following consultation with the Company’s outside securities
counsel that the Company has pending or in process a material transaction, the
disclosure of which would materially and adversely affect the Company or the
market for its securities, or the Company has undisclosed material information
that the Company has a bona fide business purpose for preserving as confidential
and which in each case would be required by the securities laws to be disclosed
in the Shelf Registration; provided, further, that (i) the Company shall be
entitled to exercise such right pursuant to the foregoing proviso no more than
twice in any period of 12 consecutive months and for not more than 90 days in
any period of 12 consecutive months and for no more than 45 days in any
three-month period and (ii) the Company shall not be entitled to exercise such
right during the 60 days following the effective date of the Shelf Registration.

 

(iv) The Company shall be obligated to promptly notify the Notice Holders in
writing once (A) the Shelf Registration has been supplemented or amended,
including by the filing of a document incorporated therein by reference, in a
manner that has corrected the condition that was the subject of such Suspension
Notice or (B) the Suspension Notice is otherwise no longer in effect due to the
cessation of the condition that was the subject of such Suspension Notice.

 

(j) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11 (a) of the Act within
the time period contemplated by Rule 158 and in any event no later than 45 days
after the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Shelf Registration Statement.

 

(k) The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Shares as the
Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement. The Company may exclude from the Shelf Registration
Statement the

 

-7-



--------------------------------------------------------------------------------

Shares of any Holder that unreasonably fails to furnish such information within
a reasonable time after receiving such request.

 

(l) The Company shall:

 

(i) make reasonably available for inspection by each Holder and any attorney,
accountant or other agent retained by such Holder all relevant financial and
other records and pertinent corporate documents of the Company and its
subsidiaries;

 

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by such Holder
or any such attorney, accountant or agent in connection with any the Shelf
Registration Statement as is customary for similar due diligence examinations;
and

 

(iii) deliver such documents and certificates as may be reasonably requested by
the Majority Holders.

 

(m) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Shares to be covered by the Shelf
Registration Statement.

 

4. Registration Expenses. The Company shall bear all of its expenses incurred in
connection with the performance of the Company’s obligations under this
Agreement, including, without limitation, filing fees with the Commission and in
connection with any state securities and blue sky qualifications, legal and
accounting fees and printer costs, and shall not bear any separate expenses of
the Purchasers or any Holders in connection with the matters covered by this
Agreement, except as provided in Section 5 hereof.

 

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder, each Purchaser, the directors, officers, employees,
Affiliates and agents of each such Holder or Purchaser and each person who
controls any Holder and Purchaser against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with

 

-8-



--------------------------------------------------------------------------------

investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the party claiming
indemnification or the Holder or Purchaser with whom such person is affiliated
specifically for inclusion therein. This indemnity agreement shall be in
addition to any liability that the Company may otherwise have.

 

(b) Each Holder of Shares covered by the Shelf Registration Statement (including
each Purchaser that is a Holder, in such capacity) severally and not jointly
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers who signs the Shelf Registration Statement and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company to each such
Holder, but only with reference to written information relating to such Holder
furnished to the Company by or on behalf of such Holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement shall be acknowledged by each Notice Holder that is not a
Purchaser in such Notice Holder’s Notice and Questionnaire and shall be in
addition to any liability that any such Notice Holder may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof,
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
one such separate counsel for all indemnified parties if the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the

 

-9-



--------------------------------------------------------------------------------

indemnifying party; the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding. The Company shall not be liable under this Section 5 for a
settlement of any claim affected without its written prior consent, which shall
not be unreasonably withheld.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Shelf Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 5,
each person who controls a Holder within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
each officer of the Company who shall have signed the Shelf Registration
Statement and each director of the Company

 

-10-



--------------------------------------------------------------------------------

shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this paragraph (d).

 

(e) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

 

6. Lock Up. Each Holder will not at any time prior to February 15, 2005, without
the Company’s prior written consent, directly or indirectly, sell any
Registrable Securities, other than in a sale that is exempt from the
registration requirements of the Act. In addition, each Holder will not, prior
to January 15, 2005, without the Company’s prior written consent, directly or
indirectly, establish a put equivalent position with respect to the Registrable
Securities held by such Holder.

 

7. Representations and Warranties. The Company hereby represents and warrants to
the Holders that:

 

(a) This Agreement constitutes a valid and binding obligation of the Company and
is enforceable against the Company in accordance with its terms, except insofar
as enforcement may be limited by insolvency or similar laws affecting the
enforcement of creditors’ rights in general, and except as enforceability may be
limited by public policy or general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

(b) As of the date of this Agreement, the Company meets the registrant
eligibility requirements of General Instruction I.A. of Form S-3 under the
Securities Act.

 

(c) The Company has not entered into, and agrees not to enter into, any
agreement with respect to its securities that conflicts with the provisions
hereof or would be inconsistent with the terms hereof.

 

8. Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the Majority Holders; provided, however, that no such amendment,
modification, supplement, waiver or consent shall be effective as to any Holder,
if the effect thereof on such Holder would be more adverse than the effect on
other Holders, without the written consent of such Holder, and no amendment of
this proviso shall be effective without the written consent of all Holders.

 

9. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

 

(a) if to a Holder other than a Purchaser, at the most current address given by
such holder to the Company in a Notice and Questionnaire;

 

(b) if to the Purchasers, initially at the addresses set forth in Schedule 1
hereto;

 

(c) if to Lazard, initially at 30 Rockefeller Plaza, New York, NY 10020,
facsimile 212-332-0670; and

 

(d) if to the Company, initially at:

 

Terra Industries Inc.

600 Fourth Street

Sioux City, Iowa 51101

Facsimile: 712-233-5586

Attention: General Counsel, with a copy to the

Chief Financial Officer

 

-11-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given when
received.

 

The Purchasers, Lazard or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

 

10. Remedies. Each Holder will be entitled to specific performance of its rights
under this Agreement. The Company agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive in any action for
specific performance the defense that a remedy at law would be adequate.

 

11. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Registrable Securities, and the indemnified persons
referred to in Section 5 hereof. The Company hereby agrees to extend the
benefits of this Agreement to any Holder, and any Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

 

12. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

13. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

15. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Purchasers.

 

-12-



--------------------------------------------------------------------------------

Very truly yours,

Terra Industries Inc.

By

       

Name: Francis G. Meyer

   

Title: Chief Financial Officer

 

-13-



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

PURCHASER:                                     

By:

   

Name:

Title:

 

-14-



--------------------------------------------------------------------------------

 

Schedule 1

 

Purchasers

 

Name and Address

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

 

-15-



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of common shares, without par value (the
“Registrable Securities”) of Terra Industries Inc. (the “Company”) understands
that the Company has filed or intends to file with the Securities and Exchange
Commission a registration statement on Form S-3 (the “Shelf Registration
Statement”) for the registration of the resale under Rule 415 of the Securities
Act of 1933 (the “Securities Act”), of the Registrable Securities in accordance
with the terms of the Registration Rights Agreement, dated as of December 13,
2004 (the “Registration Rights Agreement”), between the Company and the
purchasers of the Registrable Securities. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions, as described below).
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the Shelf Registration Statement so
that such beneficial owners may be named as selling securityholders in the
related prospectus at the time of effectiveness.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.

 

Notice

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the Shelf
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

 

-16-



--------------------------------------------------------------------------------

 

QUESTIONNAIRE

 

1. Information Regarding Selling Securityholder

 

  (a) Full legal name of Selling Securityholder:

 

___________________________________________________________________________________________________

 

  (b) Full legal name of registered holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:

___________________________________________________________________________________________________

 

  (c) Is the Selling Securityholder an SEC-reporting company? If not, list below
the individual or individuals who exercise the voting and/or dispositive power
with respect to the Common Shares.

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

  (d) Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

 

  • Yes.

 

  • No.

  (e) If your response to Item l(d) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 

  • Yes.

 

  • No.

 

For purposes of this Item 1(e), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

-17-



--------------------------------------------------------------------------------

  (f) Full legal name of person through which you hold the Registrable
Securities—(i.e., name of your broker or the DTC participant, if applicable,
through which your Registrable Securities are held):

 

Name of
broker:_____________________________________________________________________________________

DTC
No:___________________________________________________________________________________________

Contact
person:______________________________________________________________________________________

Telephone
No:_______________________________________________________________________________________

 

2. Address for Notices to Selling Securityholder

 

Mailing
Address:_____________________________________________________________________________________

Telephone (including area
code):________________________________________________________________________

Fax (including area
code):______________________________________________________________________________

Contact
person:______________________________________________________________________________________

 

3. Beneficial Ownership of Registrable Securities

 

  (a) Number of Common Shares beneficially owned:

 

___________________________________________________________________________________________________

 

  (b) CUSIP No.(s). of such Registrable Securities beneficially owned:

 

___________________________________________________________________________________________________

 

4. Beneficial Ownership of the Company’s Securities by the Selling
Securityholder

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (3) (“Other Securities”).

 

  (a) Type and amount of Other Securities beneficially owned by the Selling
Securityholder:

 

___________________________________________________________________________________________________

 

  (b) CUSIP No(s). of such Other Securities beneficially owned:

 

___________________________________________________________________________________________________

 

5. Relationship with the Company

 

  (a) Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:                                       
                                                  

 

  (b) If the Selling Securityholder is a registered broker-dealer or an
affiliate of a registered broker/dealer (See Items l(d) and l(c)), except as set
forth below, (i) neither the undersigned nor any of its affiliates has purchased
the Registrable Securities other than in the ordinary course of business, and
(ii) at the time of the purchase of the Registrable Securities to be registered,
there was no agreement or understanding, written or otherwise, with any person
to distribute any such Registrable Securities.

 

State any exceptions here:                                       
                                                  

 

-18-



--------------------------------------------------------------------------------

6. Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows (if at all). Such
Registrable Securities may be sold from time to time directly by the undersigned
or, alternatively, through, broker-dealers or agents. If the Registrable
Securities are sold through broker-dealers or agents, the Selling Securityholder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve block transactions):

 

  • on any national securities exchange or quotation service on which the
Registrable Securities may be

 

  • listed or quoted at the time of sale;

 

  • in the over-the-counter market;

 

  • in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

 

  • through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:                                       
                                                  

 

-19-



--------------------------------------------------------------------------------

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

 

Instructions for Delivery of Questionnaire

 

Please return the completed and executed Questionnaire to Terra Industries Inc.
at:

 

Terra Centre

600 Fourth Street

Post Office Box 6000

Sioux City, Iowa 51102-6000

Attention: Investor Relations, with a copy to General Counsel

Fax: (712) 277-7364

 

Acknowledgments

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules and regulations promulgated
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Shelf Registration Statement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein. Pursuant to the Registration Rights Agreement, the Company
has agreed under certain circumstances to indemnify the Selling Securityholders
against certain liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein (to
the extent such information is required by law to be in the Registration
Statement) that may occur subsequent to the date hereof at any time while the
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth above.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (6) and the inclusion of
such information in the Shelf Registration Statement and the related Prospectus.
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related Prospectus.

 

-20-



--------------------------------------------------------------------------------

Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the undersigned
with respect to the Registrable Securities beneficially owned by the undersigned
and listed in Item (3) above. This Notice and Questionnaire shall be governed in
all respects by the laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Please Fill in Name:

  By:    

Name:

   

Title:

   

Date:

   

 

-21-